Exhibit 10.1

 

PAUL RATNAYEKE ASSOCIATES

Attorneys at Law and Notaries Public

59, Gregory’s Road,

Colombo 7.

 

PRIOR REGISTRATION: Vide Schedule

 

LEASE AGREEMENT

NO. 121

 

THIS INDENTURE OF LEASE made and entered into at Colombo in the Republic of Sri
Lanka on this Fourteenth (14th)  day of December Two Thousand and Twelve (2012)

 

BY AND BETWEEN

 

ORION DEVELOPMENT (PRIVATE) LIMITED  a Company duly incorporated in Sri Lanka
under the Companies Act No.17 of 1982 and re-registered under the Companies Act
No. 7 of 2007 bearing Company Registration No PV 15546 and having its Registered
Office at 752 Baseline Road Colombo 9 in the said Republic of Sri Lanka
(hereinafter  referred to as “the  Lessor” which term or expression as herein
used shall where the context so requires or admits mean and include the said
ORION DEVELOPMENT  (PRIVATE) LIMITED  and its successor or successors and 
assigns) of the ONE PART

 

AND

 

VIRTUSA (PRIVATE) LIMITED a Company duly incorporated in the said Republic of
Sri Lanka under the Companies Act No. 17 of 1982 and re-

 

--------------------------------------------------------------------------------


 

registered under the Companies Act No. 7 of 2007 bearing Company Registration
No. PV- 4974.and having its Registered Office formerly at No 117 Cinnamon
Lakeside Commercial Complex Sir Chittampalam Gardiner Mawatha Colombo 2 and
presently at 752 Dr.Danister De Silva Mawatha Colombo 9 in the said Republic of
Sri Lanka (hereinafter referred to as “the Lessee” which term or expression as
herein used shall where the context so requires or admits mean and include the
said VIRTUSA (PRIVATE) LIMITED and its successor or successors and assigns in
title) of the OTHER PART

 

WITNESSETH:

 

WHEREAS CEYLON SYNTHETIC TEXTILE MILLS LIMITED is seised and possessed of or
otherwise well and sufficiently entitled to all that allotment of land buildings
and premises marked LOT A in plan No 1187 dated 27th and 29th March 1985 and
01st and 15th April 1985 made by P. Sinnathamby Licensed Surveyor  morefully
described in the First Schedule hereto bearing Assessment No 752 (part of) 
Danister De Silva Mawatha situated along Baseline Road together with the rights
of way and other rights over the road reservations marked Lot 2 Lot 4 and Lot 7
in Plan No 873 dated 06th April 1964 made by S. Singanayagam Licensed Surveyor
morefully described in the Second Schedule hereto

 

AND WHEREAS the said CEYLON SYNTHETIC TEXTILE MILLS LIMITED entered into a Lease
Agreement bearing No 595 dated 30th March 2007 attested by U.S.N.P. Perera
Notary Public of Colombo aforesaid with the Lessor which is a 100% owned
subsidiary Company of the said CEYLON SYNTHETIC TEXTILE MILLS LIMITED for a
period of THIRTY (30) years commencing from March 15th 2007 and ending on
14th March 2037 for IT related business all that allotment of land and buildings
and premises bearing Assessment No 752 aforesaid standing on the said land
marked LOT A on the said Plan No 1187 morefully described in the First Schedule
hereto together with the right to use the road reservations marked Lot 2 Lot 4
and Lot 7 according to said Plan No 873 morefully described in the Second
Schedule hereto

 

And the said Lot A in the said Plan No 1187 according to a more recent survey
Plan bearing No.1969 dated   23rd  March 1988 made by P. Sinnathamby Licensed
Surveyor is depicted as LOT X and is morefully described in the said First
Schedule hereto

 

AND WHEREAS the Lessor under and by virtue of clause 5(3) of the said Lease
Agreement bearing No 595 is permitted to sub lease the said land and the
premises and rights morefully described in the First and Second Schedules hereto
or any part or portion thereof and the Lessor sub-leased to

 

2

--------------------------------------------------------------------------------


 

the Lessee the allotment of land and buildings and premises marked as X1 and XII
as shown in the sketch plan dated 19th April 2007 coloured in green including
the buildings thereon comprising the Ground, 1st 2nd and 3rd Floors and
containing an aggregate area of Seventy Eight Thousand one hundred and Seventy
Five Square feet (78,175 sq ft) standing on the said allotment of land and
premises morefully described in the First Schedule hereto inclusive of the
mezzanine floor together with the parking area marked as X2 as shown in the said
sketch plan coloured in orange and containing in extent Twenty Eight Thousand
square feet (28,000 sq ft)  standing on the said allotment of land and premises
morefully described in the First Schedule hereto together with the rights of way
and other rights over the common access marked as X10 as shown in the said
sketch plan coloured in yellow and over Lots 2, 4 and 7  on  Plan No 873 dated
6th April 1964 made by S.Singanayagam Licensed Surveyor and other rights in the
Second Schedule hereto fully described for a period of Five (5) years and Three
and one half (3 ½ ) months commencing from 1st July 2007 and ending on
14th October 2012 under and by virtue of Lease Agreement No.438 dated
11th May 2007 attested by K.D.Jayasinghe of Colombo aforesaid Notary Public

 

AND WHEREAS the Lessor  constructed a Fourth (4th) Floor on the said building
marked as X1 and XII on the said sketch Plan dated 19th April 2007 and leased
unto the Lessee the entirety of the said Fourth (4th ) Floor containing an
aggregate  floor area of Fifteen Thousand Five Hundred Square Feet (15,500
Sq.ft) in the building marked X1 and XII on the said Sketch Plan dated
19th April 2007 and coloured in green and standing on the said allotment of land
and premises in the First Schedule hereto fully described together with the
Parking Area marked X2 and shown in the Sketch Plan dated 5th March 2010 and
coloured in pink and yellow and standing on the said allotment of land and
premises in the First Schedule hereto fully described and together with the
right of way and other rights over the common access marked X10 on the said
Sketch Plan dated 19th April 2007 and coloured in yellow and depicted on the
said allotment of land and premises in the First Schedule hereto fully described
and the right of way and other rights over Lots 2,4 and 7 in the said Plan
No.873 in the Second Schedule hereto fully described for a period of Two
(2) years and Eight (8) months and Fourteen (14) days commencing from the
1st February 2010 and ending on the 14th October 2012 under and by virtue of
Lease Agreement  No.62 dated 11th March 2010 attested by H.N.D.Kuruppu of
Colombo aforesaid Notary Public

 

AND WHEREAS the Lessor also  leased to the Lessee Twenty  Thousand Square Feet (
20,000 Square Feet) depicted in Drawing Titled Ground Floor Plan (Revised)
Drawing No.0809/OD/DD/AR1-R1 prepared by Design Consortium Limited and coloured
in Red together with the building thereon being part of the said allotment of
land and premises marked Lot X on the said Plan No.1969 dated 27th and
29th March 1988 made by P.Sinnathamby Licensed Surveyor (previously depicted as
Lot A on the said Plan No.1187 dated 27th and 29th March 1985 and 1st and
15th April 1985 made by

 

3

--------------------------------------------------------------------------------


 

P.Sinnathamby Licensed Surveyor) in the said First Schedule hereto fully
described and the Common Access marked X10 on the said Sketch Plan dated
19th April 2007 and colored in Yellow and depicted on the said allotment of  
land and premises in the First Schedule hereto fully described and the right of
way and other rights over Lots 2, 4 and 7 in the said Plan No. 873 dated
6th April 1964 made by S.Singanayagam Licensed Surveyor and the other rights in
the Second Schedule hereto fully described for a period of One (1) year and
Eight and a half (8 ½) months commencing from the 25th January 2011 and ending
on the 14th October 2012 under and by virtue of Lease Agreement No.1159 dated
10th December 2010 attested by V.W.Wijayatilake of Colombo aforesaid Notary
Public

 

AND WHEREAS the Lessor constructed a Fifth (5th) Floor on the said building
marked X1 and XII on the said Sketch Plan dated 19th April 2007 and   leased to
the Lessee  the entirety of the said Fifth (5th) Floor containing an aggregate
floor area of Twelve Thousand Two Hundred and Twenty Five Square Feet (12,225 sq
ft) in the building marked X1 and XII on the said sketch Plan dated
19th April 2007 and coloured in green and standing on the said allotment of land
and premises in the First Schedule hereto fully described Together with the
Parking Area marked X2 and shown in the sketch Plan dated 5th March 2010 and
coloured in pink and yellow and standing on the said allotment of land and
premises in the First Schedule hereto fully described and Together with the
right of way and other rights over the common access marked X10 on the said
sketch Plan dated 19th April 2007 and coloured in yellow and standing on the
said allotment of land and premises in the First Schedule hereto fully described
and the right of way and other rights over Lots 2, 4 and 7 in the said Plan
No. 873 in the Second Schedule hereto fully described  for a period of Five
(5) months commencing from the 15th May 2012 and ending on the 14th October 2012
under and by virtue of Lease Agreement No.1196 dated 10th May 2012 attested by
V.W.Wijayatilake of Colombo aforesaid Notary Public

 

AND WHEREAS the Lessor has agreed to renew the aforementioned Lease Agreements
and to lease to the Lessee and the Lessee has agreed with the Lessor to take on
lease the entirety of the aforesaid Ground Floor, 1st 2nd and 3rd Floors,
4th Floor, 5th   Floor of buildings  marked X1 and X11(colored in orange) and
part of Ground Floor marked as Y (Coloured in Green) of the building A (Outlined
in Blue) containing an aggregate floor area of One hundred and twenty Seven
Thousand One hundred and Sixty Two Square Feet (127,162 sq ft) in the building
marked X1 ,X11 and A on the sketch Plan dated 10th October 2012 and attached to
these presents  marked Annexure 1 and forming part and parcel of these presents
and standing on the said allotment of land and premises in the First Schedule
hereto fully described together with the Parking Area marked X2 (Coloured in
Blue) and shown in

 

4

--------------------------------------------------------------------------------


 

the sketch Plan dated 10th October 2012 and standing on the said allotment of
land and premises in the First Schedule hereto fully described and together with
the right of way and other rights over the common access marked X10 (Coloured in
Yellow) on the said sketch Plan dated 10th October 2012 and standing on the said
allotment of land and premises in the First Schedule hereto fully described and
the right of way and other rights over Lots 2, 4 and 7 in the said Plan No. 873
and the right of way over Lot 6 on the said Plan No.1969 in the Second Schedule
hereto fully described (all of which said premises and rights are together
hereinafter called and referred to as “the demised premises”) for a term or
period of Five (5) years commencing from  Fifteenth (15th ) day of October Two
Thousand and Twelve-(2012) and ending on the Fourteenth (14th ) day of
October Two Thousand and Seventeen-(2017)(hereinafter referred to as “the said
term”)

 

1.   NOW THIS AGREEMENT WITNESSETH that in consideration of the payment by the
Lessee to the Lessor in the manner hereinafter set forth of the sum of Rupees
One Hundred Fifty Four Million Five Hundred and One Thousand Eight Hundred and
Thirty (Rs.154,501,830/-) of lawful money of Sri Lanka being a refundable
deposit which shall be refunded to the Lessee as hereinafter provided after
setting off the monthly lease rentals due and payable to the Lessee in the
manner set forth in Clause 3 (3) hereof and deducting therefrom all  monies due
and/or damages if any caused to the demised premises and/or the fixtures and
fittings thereon or thereto belonging and in consideration of the covenants
provisions and agreements hereinafter contained on the part and on behalf of the
Lessee to be observed and performed the Lessor doth hereby let lease and demise
unto the Lessee the demised premises together with all and singular the rights
ways privileges easements servitudes and appurtenances whatsoever to the demised
premises belonging or used or enjoyed therewith or reputed or known as part and
parcel thereof

 

 

ORION DEVELOPMENT (PVT) LIMITED

 

Virtusa (Private) Limited

 

 

 

/s/Elias Jayaseelan Gnanam

 

/s/Shireen Elizabeth Canekeratne

Director

 

Director

 

 

 

/s/Michael Santhappan Jeevan Gnanam

 

/s/ Roger Keith Modder

Director

 

Director

 

5

--------------------------------------------------------------------------------


 

The said refundable deposit of Rupees One Hundred and Fifty Four Million Five
Hundred and One Thousand  Eight Hundred and Thirty (Rs.154,501,830/-) of lawful
money aforesaid shall be paid by the Lessee to the Lessor in the following
manner :-

 

A.            The Lessee acknowledges that the aggregate sum of Rupees Ninety
Four Million Seventy One Thousand Eight Hundred and Forty Eight
(Rs.94,071,848/-) which has been paid to the Lessee as refundable deposits under
the said previous Lease Agreement numbers 438,62,1159 and 1196 (the receipt of
which the Lessor doth hereby expressly admit and acknowledge) shall be utilized
by the Lessee at the request of the Lessor to meet part of the refundable
deposit  referred to in item (1) hereof

 

B.            the balance sum of Rupees Sixty Million Four Hundred Twenty Nine
Thousand Nine Hundred and Eighty Two (Rs.60,429,982/-) shall be paid by the
Lessee to the Lessor in two instalments as follows:

 

a.              Rupees Thirty Million Two Hundred and Fourteen Thousand Nine
Hundred and Ninety One (Rs. 30,214,991/-) shall be paid  on Thirtieth (30th )
day of October Two Thousand and Twelve (2012) (the receipt of which Lessor  doth
hereby expressly admit and acknowledge)

b.              Rupees Thirty Million Two Hundred and Fourteen Thousand Nine
Hundred and Ninety One (Rs. 30,214,991/-) at the time of signing of this
Agreement (the receipt whereof the Lessor doth hereby expressly admit and
acknowledge )

 

2.              TO HOLD the said demised premises unto and to the use of the
Lessee for the said term  or period of Five (5) Years commencing  from the
Fifteenth (15th ) day of October Two Thousand and Twelve (2012) and ending on
the Fourteenth (14th ) day of October Two Thousand and Seventeen (2017)

 

3.              YIELDING and PAYING therefor unto the said Lessor the sum of
Rupees One  Thousand  One Hundred and Forty Million Six Hundred and Fourteen
Thousand Nine Hundred and Ten (Rs. 1,140,614,910/-) of lawful money of Sri Lanka
(excluding Government Tax) being the aggregate lease rental for the entire term
of Five (5) Years hereby created in respect of the demised premises to be paid
by the Lessee to the Lessor as follows:-

 

(1)         Monthly lease  rentals shall be paid as per the Schedule of rental
payments set forth in the Third Schedule hereto and rent shall be paid in
advance every month on or before 6th day of each month (except for the

 

6

--------------------------------------------------------------------------------


 

first payment which would be paid as set forth sub clause 2 below) together with
VAT, NBT and/or any other tax or levy in force or to be hereafter imposed by the
Government of Sri Lanka

 

(2)         First rental payment for the period Fifteenth (15th ) day of
October Two Thousand Twelve (2012) to 31st October Two Thousand and Twelve
amounting to Rupees Nine Million Four Hundred and Fourteen Thousand and Ninety
(Rs. 9,414,090/-) shall be paid in advance on or before the Twentieth (20th) day
of  October Two Thousand and Twelve (2012) with VAT , NBT and/or any other tax
or levy in force or to be hereafter imposed by the Government of Sri Lanka. (
the receipt whereof the Lessor doth hereby expressly admit and acknowledge )

 

(3)         From the aforesaid deposit payment of Rupees One Hundred and Fifty
Four Million Five Hundred and One Thousand Eight Hundred and Thirty
(Rs.154,501,830/-), One third (1/3)of the deposit amounting to Rupees Fifty one
Million Five Hundred Thousand Six Hundred and Ten (Rs.51,500,610) shall be
recovered by the Lessee over a period of 12 months commencing from November 2016
and ending on October 2017 by way of setting off against the Monthly rental.
Monthly deposit recovery amount would be Rupees Four Million Two Hundred and
Ninety One Thousand Seven Hundred and Seventeen.(Rs. 4,291,717/) as detailed in
the Schedule of Lease Rental payments to be set off against part of Deposit in
the Fourth Schedule hereto fully described

 

4.              AND THE LESSEE to the intent that its obligations shall continue
throughout the term hereby created doth hereby covenant with the Lessor as
follows:-

 

01.                               To pay regularly and punctually the monthly
lease rental as aforesaid to the Lessor at Colombo aforesaid

 

02.                               To pay regularly and punctually at the time of
settling the monthly lease rental the Value Added Tax or the relevant tax at the
time to the Lessor at Colombo

 

03.                               To pay and settle regularly and punctually all
meter charges (on verification) of electricity, water utilized by the Lessee at
the demised premises. The Lessee shall pay any additional increase and/or
imposition of new tariffs, taxes and levies by the Government of the said
Republic on the supply of electricity and water to the demised premises during
the term and period of this indenture.

 

7

--------------------------------------------------------------------------------


 

04.                               To use the demised premises for the sole
purpose of IT related business of the Lessee subject however to the provisions
of the clause 4(9) hereof

 

05.                               Subject to the provisions of the Clause 5 
(5) and 5  (6) hereof not to hold the Lessor liable in any way whatsoever for
failure to provide or for damage caused to the Lessee by the unavailability of
electricity and water to the demised premises

 

06.                               Not to permit any act of commission or
omission which would create a nuisance to tenants or occupiers of the
neighbouring buildings

 

07.                               The Lessee shall attend to all minor repairs
of the demised premises (other than structural and external repairs) not
exceeding a sum of Rupees   Six Thousand Five Hundred (Rs. 6,500) of lawful
money of Sri Lanka per item per repair   provided however the aggregate cost of
said repairs payable by the Lessee shall be limited to Rupees Nineteen Thousand
Five Hundred (Rs.19,500) per month.

 

08.                               Not to store chemicals inflammable liquids
acetylene gas or alcohol or butyl or explosive oils compounds or substances upon
the demised premises or use any such substances or fluids in the demised
premises  (other than domestic LPG cylinders for cooking or preparation of tea
and other beverages) for any purpose other than for the specified use of the
demised premises approved by the Lessor or its Agent/s and to be responsible for
any accident or damage that may occur due to any unauthorized storage and to pay
the total cost of the loss or damage caused within 14 days of its occurrence

 

09.                               Not to sub-lease sub-let or demise in any
manner the demised premises or any part or portion thereof other than to a
subsidiary company of the Lessee for any IT related business without the prior
written consent of the Lessor However the consent of the Lessor shall not be
unreasonably withheld or delayed

 

10.                               To keep the demised premises and every part or
portion thereof including the fixtures fittings and all other service equipment/
instruments at the demised premises in good and proper order and condition and
in the event of any damage being caused by the wilful or negligent act of the
Lessee the Lessee shall make good such damage ordinary wear and tear excepted
Provided that the maintenance of the same shall be carried out by the Lessor as
herein provided.

 

8

--------------------------------------------------------------------------------


 

11.                               To keep the demised premises in a clean and
sanitary state order and condition in conformity with the rules and conditions
of the Local Authority.

 

12.                               To permit the Lessor or its agents at all
reasonable hours of the day convenient to the Lessee to visit and inspect the
condition of the demised premises after the Lessor giving prior written notice
of twenty four (24) hours thereof to the Lessee.

 

13.                               Not to cut damage in any way or suffer to be
cut or damaged in any way the roof floor walls windows doors or any other part
of the demised premises

 

14.                               Subject to clause  4(13) the Lessee shall be
entitled to effect all necessary repairs alterations and additions of a non
permanent nature to suit the running of its IT office and to effect necessary
wiring for purposes of telephone extensions, net working and electrical
requirements of the Lessee’s Business.

 

15.                               The Lessee shall throughout the said term
herein granted be responsible for insuring its own property against all losses
or damages by fire malicious damage tempest riot and civil commotion and other
risks and other than in the event of an act of negligence or willful damage on
the part of the Lessor or its agents and servants the Lessor shall not be liable
or be obliged to make good any loss or damage caused hereto or to replace the
same.

 

16.                               To conform to all terms and conditions in the
Fire Insurance Policy or policies in respect of the demised premises and not to
do or cause to be done an act or thing whereby the policy or policies effected
by the Lessor shall become vitiated or payment of moneys due thereon refused or
the premium thereto increased and in such events to pay to the Lessor on demand
all such sums paid by way of increased premium in consequence of the breach or
non observance of this covenant

 

17.                               The Lessee shall appoint a fit and proper
responsible person from the Lessee company for the purpose of correspondence
with the Lessor.

 

18.                               The Elevators (Lifts) of the demised premises,
limited to 3 as already installed shall be synchronized and programmed to ensure
that the lifts travel to the closest floor level for safe exit during an
emergency situation. Lifts shall be used by the Lessee and its clients,
visitors, agents, employees, and workers and the electricity charges for
operating the said lifts shall be borne by the Lessee and the periodical

 

9

--------------------------------------------------------------------------------


 

service and overhaul of the said lifts shall be at the cost of the Lessor as per
clause 5 (10) hereof

 

19.                               Janitorial services other than general
maintenance as per clause 5 (12) hereof shall be organised by the Lessee at its
own expense. The Lessor shall provide without cost a suitable area adjacent to
the demised premises to accommodate janitorial staff

 

20.                               At the end of the term hereby created or at
sooner determination thereof the Lessee shall hand over to the Lessor quiet
vacant and peaceful possession of the demised premises in good order and
condition reasonable wear and tear excepted and the Lessee shall be liable to
repair the damages caused (if any) in removing the improvements partitions etc
of the demised premises

 

21.                               Not to use the demised premises or any part
thereof for any unlawful illegal or immoral purpose or nature and not to do or
permit to be done any act or thing which may become a nuisance or give cause for
complaint from the occupants of any neighbouring premises and to pay the Lessor
all charges costs and expenses incurred by the Lessor at any time during the
continuance of the term and period hereby created in abating any nuisance caused
by the Lessee pursuant to an order or direction made by the Local Authority or
any other statutory body

 

 

ORION DEVELOPMENT (PVT) LIMITED

 

Virtusa (Private) Limited

 

 

 

/s/Elias Jayaseelan Gnanam

 

/s/Shireen Elizabeth Canekeratne

Director

 

Director

 

 

 

/s/Michael Santhappan Jeevan Gnanam

 

/s/ Roger Keith Modder

Director

 

Director

 

10

--------------------------------------------------------------------------------


 

22.          Not to expose the Lessor to any penalty fines or forfeiture
whatsoever by    committing or permitting any person to commit a breach of any
laws rules or regulations governing the business carried on upon the demised 
premises or any part thereof or of any provision or the Local Government
rules or regulations affecting the demised premises or any part or portion
thereof and to keep the Lessor indemnified against all suits prosecutions fines
and impositions whatsoever resulting from a breach or non- observance thereof

 

23.                               At all times during the term and period hereby
created to comply with all requirements as may be imposed upon the   Lessee
under any statute now or hereinafter in force and any orders rules regulations
requirements and notices thereunder

 

5.                                      AND the Lessor to the intent that its
obligations shall continue throughout the term hereby created doth hereby
covenant with the Lessee as follows :-

 

1.              To permit the Lessee and its aforewritten to occupy the demised
premises during the term hereby created without any obstruction hindrance and/or
interruption either by the Lessor or by any person lawfully claiming any right
under the lease Agreement and to warrant and defend the title to the demised
premises and to indemnify and keep the Lessee indemnified and saved harmless at
all times from all claims demands costs damages and losses which may be incurred
or suffered by the Lessee arising out of the title to the demised premises being
defective.

 

2.              To pay and discharge or cause to be paid and discharged the
rates and taxes due in respect of the demised premises and duly pay all lease
rentals and other charges in respect of the Lease Agreement No. 595 and to
comply with all the terms and conditions therein contained during the
continuance of the Lease Agreement hereof and shall and will hold the Lessee and
its aforewritten freed and indemnified and discharged from the payment of same
and incurred in respect thereof.

 

3.              In the event the Lessor obtains a mortgage during these presents
on the land morefully described in the Schedules hereto and on the said demised
premises the Lessor shall pay all instalments of principal and interest due
under such mortgage bond and shall ensure that all instalments of principal and
interest in respect of any existing mortgages in respect of the demised premises
are paid on the due

 

11

--------------------------------------------------------------------------------


 

dates without delay as provided in such bonds and keep the Lessee freed and
indemnified from any claims damages actions and losses arising there from.

 

4.              A Twenty Five (25) feet wide access capable of accommodating
motor vehicles as shown in red on plan number 1028 dated 15th September 1970
made by K. K. Thirunavukarasu Licensed Surveyor attached to these presents and
comprised Lots 5 and 6 on the said Plan No. 1028 shall be duly provided by the
Lessor to the Lessee as COMMON ACCESS to the demised premises and the entire
premises of the Lessor. Any modifications within reason needed to improve the
appearance of buildings etc. along this access shall be done by the Lessor at
its cost.  On due grant  of this access to the Lessee, the Lessee shall use only
this common access and not any other road ways as its common access to the said
demised premises provided that such  access shall be free of any obstruction for
the unimpeded use thereof by the Lessee.  In the event of the Lessor requiring
to construct a commercial building on the property  marked as Lot 3 referred to
in Plan No. 1028 of the Lessor which requires an amendment to the said new
access, the Lessee shall use the alternative common access Twenty Five (25) feet
wide capable of accommodating motor vehicles as shown in red dotted lines on the
said Plan number 1028 subject to the compliance by the Lessor of the following
conditions:-

 

i.

The said alternative common access is mutually beneficial to the Lessor and the
Lessee

ii.

The said alternative common access shall not be used by any industrial vehicles
other than those vehicles mutually agreed

iii.

The said alternative access and its surroundings shall be upgraded and
landscaped so as to be similar to the said new access

 

Provided further that the said access or the said alternative access shall
provide full and unimpeded access to the Lessee without any obstruction or
disturbance whatsoever and on mutual agreement between the parties hereto the
Lessor shall duly convey or cause to be conveyed the right of way and other
rights over the said access by way of a supplement to this lease agreement in
lieu of the relevant right of way and other rights granted to the Lessee under
this agreement. In the event the alternative common access shown in red dotted
lines on the said plan number 1028 is granted to use by the Lessee by the
Lessor, the Lessee shall cease the use of this access shown in red on the plan
number 1028 granted to the Lessee

 

12

--------------------------------------------------------------------------------


 

5.              The Lessor shall provide electricity, from the substation of the
Lessor to cover the requirement of the Lessees equipment plus other equipment
and lighting at the demised premises  which the Lessor confirms will amount to
1495 KVA. The Lessor shall provide independent electricity meters (kwhrs and
KVA) to the demised premises

 

6.              The Lessor shall provide a standby generator with sufficient
redundancy capacity (N+1) at its cost to meet contingencies in the event of
shortage or failure of power supply as provided in clause 5(4). The Lessee will
pay for the usage of this backup power based on meter readings. The periodical
service and overhaul of the said generator shall be at the cost of the Lessor

 

7.              In addition a Diesel storage tank to store fuel for a minimum of
ten days shall be provided at the cost of the Lessor.

 

8.              The buildings of the demised premises shall be provided with 
air conditioning  by the Lessor and all related equipment shall be maintained by
the Lessor during the term herein granted

 

9.              A sprinkler system for fire protection of  part of the demised
premises ( Building X1 of Annexure 1) shall be provided at the cost of the
Lessor and maintained by the Lessor.  The Lessor shall provide fire
extinguishers for all areas irrespective of having sprinklers

 

10.       The elevators shall be maintained by the lessor provided however Two
elevators shall always be functional during such maintenance work for use by the
Lessee

 

11.       The Lessor shall at the Lessor’s cost and with no charge to the Lessee
provide the Lessee with space for parking of Two Hundred and Thirty One (231)
cars in the building adjacent to the demised premises depicted as aforesaid on
the said Sketch Plan dated 10th October 2012 It is further agreed in the event
the Lessor intends to develop the current car park area, the Lessor undertakes
to provide  alternative car park in the same/adjacent premises

 

12.       Landscaping shall be done by the Lessor at the cost of the Lessor and
the maintenance of the grounds shall be done by the Lessor on a daily basis

 

13.       Without prejudice to clause 4 (07) under Lessee’s obligations, General
maintenance and upkeep of the buildings and building maintenance &  services
shall be done by the Lessor at the cost of the Lessor and the Lessor shall
ensure that the Lessee’s business operations are not

 

13

--------------------------------------------------------------------------------


 

interrupted or obstructed in any manner whatsoever. The Lessor shall at its cost
enter into maintenance and Service Agreements with the Vendors/Agents of the Air
Conditioning, generators, elevators, B.M.S., fire/smoke detection and other
systems and equipment setting out the periods and service levels acceptable to
the Lessee within which the repairs shall be completed. The Lessor shall provide
the Lessee with copies of all such Service Agreements and keep the Service
Agreements current and updated during the period of the Lease herein granted

 

14.       Roadways access ways and adjacent areas of the demised premises shall
be maintained by the Lessor at the cost of the Lessor

 

15.       Subject to Clause 4 (15) under Lessee’s obligations, to insure and
keep insured at the cost of the Lessor the demised premises during the currency
of this lease to its full insurable value against any loss or damage by fire
lightning storm tempest explosion and civil commotion terrorism malicious damage
riots and strikes and such other or similar causes or contingencies with the Sri
Lanka Insurance Corporation Ltd or the National Insurance Corporation Ltd or any
other Company or Corporation carrying on the business of insurance acceptable to
the Lessee and regularly and punctually pay all the premium and premia necessary
for effecting or keeping in force such insurance and in the event of any loss or
damage by any of the aforesaid causes or contingencies all sums of money
received or recovered by the Lessor by virtue of such insurance shall be paid
out and expended in rebuilding or reinstating the demised premises

 

16.       The Lessor shall appoint a fit and proper responsible person from
its   Company for the purpose of correspondence with the Lessee

 

17.       The Lessor shall at its cost employ persons to maintain the Building
Management System (BMS) on a twenty four hour basis with capacity to respond to
operational requirements and breakdowns and to correct same on an urgent basis
and Lessor shall provide connection to the said BMS for installation of a
terminal

 

18.       The Lessor shall not affix or permit the construction and /or use of
telecommunication or television/radio towers or antennae on the roof of the said
building on the demised premises  Provided however the Lessee shall be entitled
at its option to affix and  install thereon antennae and equipment for
communication purposes necessary for the business of the Lessee with Lessor’s
prior written approval

 

14

--------------------------------------------------------------------------------


 

19.       On expiration of the lease hereby created or sooner determination
thereof the Lessor shall  refund and repay to the Lessee the balance of the
interest free refundable deposit (after deducting the sum set off against due
lease rentals as set forth in Clause 3 (3) hereof ) to the Lessee within Four
(4) weeks upon the Lessee surrendering the demised premises to the Lessor  after
deducting from the said deposit the sum total of any loss or damage that may
have been caused by the Lessee to the demised premises or to its fixtures and
fittings and all monies due for the settlement of any arrears of lease rentals,
arrears in payment for use of electricity, water, telecommunication equipment,
arrears arising from such other charges due in terms of these presents. In the
event of any disagreement between the Parties hereto as to the manner of
assessment of any damages to the demised premises the Parties shall agree on a
reputed Assessor to make an Independent assessment of such damages and in the
event the parties are unable to agree on the appointment of  an Assessor they
shall each appoint an Assessor who shall make an assessment and in the event of
the said two Assessors being unable to agree they shall appoint a third Assessor
to make a final decision and the cost of such assessments shall be shared
equally by the Parties hereto

 

6.                                      PROVIDED ALWAYS and it is hereby
mutually agreed and declared between the Lessor and the Lessee as follows:-

 

1.              The Lessee shall allow the Lessor’s identified workmen /
servicemen to enter in to the demised premises at a mutually agreed time to
carry out the necessary services and maintenance

 

 

ORION DEVELOPMENT (PVT) LIMITED

 

Virtusa (Private) Limited

 

 

 

/s/Elias Jayaseelan Gnanam

 

/s/Shireen Elizabeth Canekeratne

Director

 

Director

 

 

 

/s/Michael Santhappan Jeevan Gnanam

 

/s/ Roger Keith Modder

Director

 

Director

 

15

--------------------------------------------------------------------------------


 

2.              To permit the Lessee at its own cost to erect display affix or
exhibit on or to the exterior of the demised premises a name board of reasonable
dimensions with or without illumination containing the name of the Lessee and
the Lessee shall remove all such additions without causing damages to the
demised premises on the termination of this Agreement and on such removal of the
additions any damages caused to the demised premises shall be settled by the
Lessee to the Lessor

 

3.              If at the expiration of the term hereby created or sooner
determination, the Lessee fails or otherwise neglects to peaceably surrender and
yield up unto the Lessor the demised premises the Lessee shall be liable to pay
the Lessor Rupees One Million Two Hundred Thousand (Rs.1,200,000/-) per day as
liquidated damages until such quiet and vacant possession is given to the Lessor

 

4.              If the rates and taxes currently imposed on the demised premises
increases by more than One Million Three Hundred Thousand (Rs. 1,300,000.00) per
annum from the date of commencement of the term herein granted or an additional
tax is imposed on the demised premises as a consequence of the business being
carried out by the Lessee, the Lessee shall be liable to pay only such increase
or the additional tax amount to the Lessor.

 

5.              That the Lessee paying the rent hereby reserved and observing
and performing the several covenants herein contained shall peaceably hold and
enjoy the demised premises during the term hereby created without any
interruption by the Lessor or any other person claiming under or in trust for
the Lessor The Lessor hereby expressly undertakes to warrant and defend the
title to the demised premises and expressly states that it has good legal and
valid title to the demised premises and shall keep the Lessee indemnified and
saved harmless from all claims demands costs damages losses which may be
incurred or suffered by the Lessee arising out of the  title to the demised
premises being defective.

 

6.                           (I)Either party  shall be entitled to terminate
this Agreement by giving Twelve (12) calender months’ prior written notice and
on such termination the Lessor shall forthwith refund to the Lessee the said
refundable deposit upon handing over peaceful and vacant possession of the
demised premises subject to Clause 5 (19) and the provisions herein contained.

 

                       (II ) If either party is in breach of any terms or
conditions of the lease herein granted or if the Lessor is in breach of any of
the terms or conditions contained in the said Lease Agreement No.595 the

 

16

--------------------------------------------------------------------------------


 

aggrieved party shall be entitled to give fifteen (15) days written notice to
the defaulting party to rectify such breach and at the end of such period if
such breach is not rectified the aggrieved party may take steps to rectify such
breach as aforesaid and in such event the defaulting party shall forthwith pay
to the aggrieved party on written notification by the aggrieved party such sum
of money expended by the aggrieved party to rectify such breach plus damages at
Twenty (20%) per centum of the said cost for non-compliance by the defaulting
party of such breach. In the event of non-payment or further breach by the
defaulting party the aggrieved party shall be entitled to refer the same to an
independent arbitrator as per Arbitration Act No.11 of 1995 and if the
arbitration order is not given in fifteen (15) days time the aggrieved party
shall be entitled to terminate the lease herein granted by giving a further
fifteen (15) days written notice

 

7.              In the event of the Lessee being desirous of an extension of the
term of occupation for a further period the Lessee shall Three (03) months prior
to the expiration of this Lease Agreement notify the Lessor in writing and the
Lessor shall extend the term on an agreed lease rental per square foot and on
the same terms as herein contained.

 

8.              Placing of additional hoardings and  name boards shall be
carried out by the Lessee with prior written approval and discussions made with
the Lessor to the demised premises without any additional charge.

 

9.              The Lessee shall employ at its own cost its internal security
guards for the points mutually agreed between the Lessor and Lessee in writing
The Lessor shall without cost provide an area adjacent to the demised premises
for use by the Security Guards

 

10.       In the event of a significant portion of the demised premises or the
building thereon being damaged beyond usage as a result of fire lightning
explosion malicious agency strikes riots civil commotion terrorism or due to act
of God other than due to an error omission or negligence of the Lessee as per
clause 4 (10) the Lessee may terminate this Agreement forthwith by notice  in
writing to the Lessor or at its sole option to suspend this Agreement by notice
in writing to the Lessor for such period pending reinstatement of the demised
premises to its original condition by the Lessor and in such event the
obligation of the Lessee under this Agreement (including payment of lease
rentals) shall be deemed to be forthwith suspended and this Agreement shall be
revived only when the Lessee resumes the use of the demised premises for the
business of the Lessee Provided that the Lessee shall have the right at any time
to terminate this Agreement by notice in writing to the Lessor during the said
period of suspension The Lessor shall refund to the Lessee all

 

17

--------------------------------------------------------------------------------


 

unutilised lease rentals and the said refundable deposit subject to clause 5
(19) on such termination as aforesaid.

 

11.       The Lessee shall inform in writing to the Lessor of any complaints
regarding the Consultant or Agent employed by the Lessor on the maintenance and
upgrading of the demised premises and the Lessor shall consider the complaints
forthwith and remedy the complaints without any delay after mutual discussion
with the Lessee

 

12.       Both parties shall bear their own lawyer’s legal fees and incidental
expenses in respect of this Lease Agreement and the stamp duty shall be borne by
the Lessee.

 

13.       All notices required to be served under these Presents shall be deemed
to be sufficiently sent if addressed and posted by Registered Post to the Lessee
and the Lessor at the above said Registered addresses and any change or changes
in the respective addresses aforesaid shall be given by Registered Post in like
manner.

 

14.       “ If any installment of lease rentals and other charges remain unpaid
on the due dates, and provided that Landlord is not in otherwise breach of this
Agreement, interest at  3 months Average Weighted Prime Lending Rate at the due
date plus Two Per Centum (AWPLR+2%) calculated per diem on the rental commencing
from the expiry of Seven working days after the due notice; provided that
Landlord has provided at least 7 working days written notice to Tenant after
passing of the due date that such rent is due. The rate applicable for AWPLR
will be that published by the Central Bank of Sri Lanka on the first day of the
particular Quarter and shall be payable by the Lessee until:-

 

a.             Such time as the unpaid monthly installments of lease rentals
and/or other charges are paid; or

 

b.             The expiration of the notice of termination of these presents
given by the Lessor.”

 

IN WITNESS WHEREOF the parties have hereunto and to three others of the same
tenor and date as these presents affixed their respective Common Seals at the
place on the day month and year at the beginning hereof written.

 

18

--------------------------------------------------------------------------------


 

THE FIRST SCHEDULE ABOVE REFERRED TO

 

All that divided and defined allotment of land and buildings bearing Assessment
No. 752 Danister de Silva Mawatha formerly Baseline Road which said allotment of
land is marked LOT A in Plan No. 1187 dated 27th, 29th  March 1985 and 1st and
15th April 1985 made by P. Sinnathamby Licensed Surveyor is a divided and
defined portion of land from and out of the land called Umbichy Mills situated
along Danister de Silva Mawatha formerly Baseline Road within the Municipality
and District of Colombo Western Province and is bounded on the North by Lots
D.N. & O in Plan No. 1187 and Lot 2 in Plan No. 1028 made by P. Sinnathamby
Licensed Surveyor and bearing Assessment No. 752/1, Danister de Silva Mawatha on
the East by Lot 2 in Plan No. 1028 and bearing Assessment No. 752/1, Danister de
Silva Mawatha and Dematagoda Ela on the South by premises bearing No. G 658
Danister de Silva Mawatha and Lot B  In Plan No. 1187 and on the West by Lot B
in Plan No. 1187, premises bearing Assessment Nos. G 658 & G 716 Danister de
Silva Mawatha Private Road and Lot N in Plan No. 1187 and containing in extent
Six Acres Thirteen Decimal Seven Five Perches (A6-R0-P13.75) and Registered in A
850/71 at the Colombo District Land Registry.

 

According to a more recent survey the above said Lot A is morefully described as
follows.

 

All  that divided and defined allotment of land marked Lot X depicted in Plan
No. 1969 dated 23RD March 1988 made by P.Sinnathamby Licensed Surveyor (being a
resurvey of Lot A in survey plan No. 1187 dated 27th, 29th March 1985 and
1st and 15th April 1985 made by P. Sinnathamby Licensed Surveyor) presently
bearing assessment No. 752 and formerly No 752 (part of) situated along a road
off Danister De Silva Mawatha formerly Baseline Road in the Dematagoda Ward
No. 29 in the Palle Pattu of Salpiti Korale within the Administrative  limits of
Colombo Municipal Council in the District of Colombo Western Province and which
said Lot X is bounded on the North by  Lot 6 (Approved private Road 40 feet
wide) hereof and Lot 2 in Plan No. 1028 bearing assessment No. 752/1 Danister De
Silva Mawatha on the East by Lot 2 in Plan No. 1028 bearing assessment No. 752/1
Danister De Silva Mawatha

 

19

--------------------------------------------------------------------------------


 

and Dematagoda Ela on the South by Premsies bearing Assessment No. G658 Danister
De Silva Mawatha and Lot Y hereof on the West by Lot Y hereof premises bearing
assessment No. G658 Danister de Silva Mawatha Private Road and premises bearing
assessment G716 Danister De Silva Mawatha and Lot 2 in Plan No. 1028 bearing
assmt.752/1 Danister De Silva Mawatha and containing in extent Six Acres
Thirteen Decimal Seven Five Perches (A6-R0-P13.75) according to the said Plan
No. 1969.

 

THE SECOND SCHEDULE ABOVE REFERRED TO :-

 

Together with the right to use the following Road Reservations:

 

01.                               All that divided and defined allotment of land
marked Lot 2 (Reservation for a Private Street) depicted in Plan No. 873 dated
6-4-1964 made by S. Singanayagam Licensed Surveyor and Leveller of the land
called Umbichy Mills situated along Baseline Road aforesaid and which said Lot 2
is bounded on the North East by Lot 1 in Plan No. 873 South East by Lot 1 in
Plan No. 873 South West by Lot 4 in Plan No. 873 and on the North West by Lot 1
in Plan No. 873 and containing in extent Thirty Eight Perches (A0-R0-P38.0)
according to the said Plan No.873 and Registered in volume A 640/257 at the
Colombo Land Registry.

 

 

ORION DEVELOPMENT (PVT) LIMITED

 

Virtusa (Private) Limited

 

 

 

/s/Elias Jayaseelan Gnanam

 

/s/Shireen Elizabeth Canekeratne

Director

 

Director

 

 

 

/s/Michael Santhappan Jeevan Gnanam

 

/s/ Roger Keith Modder

Director

 

Director

 

20

--------------------------------------------------------------------------------


 

02.                               All that divided and defined allotment of land
marked Lot 4 (Reservation for a Road) on the said Plan No.873 of the land called
Umbichy Mills bearing assessment No.736, 750/1 and 752/10 Baseline Road situated
along Baseline Road aforesaid and which said Lot 4 is bounded on the North East
by Lots 1 and 2 in Plan No.873 on the South East by Lots 1 and 3 in Plan No.873
on the South West by Lots 5 & 6 in Plan No.873 and Baseline Road and on the
North West by Lot 5 in Plan No.873 Baseline Road and Lot 7 in Plan No.873 and
containing in extent One Rood and Twenty Eight Perches (A0 R1 P28) according to
the said Plan No.873 and Registered in volume A 638/250 at the Colombo Land
Registry

 

03.                               All that divided and defined allotment of land
marked Lot 7 (Road) on the said Plan No.873 of the land called Umbichy Mills
situated along Baseline Road aforesaid and which said Lot 7 in bounded on the
North East by premises now bearing assessments Nos.758/3, 758/4, 758/5, 758/6
and 760 Baseline Road and Lot 4 in Plan No.873 on the South East by Lot 4 on the
said Plan No.873 on the South West by Baseline Road and on the North West by
Baseline Road and premises now bearing assessment Nos.758/3, 758/4, 758/5, 758/6
and 760 Baseline Road and containing in extent Eighteen Decimal Five Perches (A0
R0 P18.5) according to the said Plan No.873 and registered in volume A 638/249
at the Colombo Land Registry.

 

Together with a further right of way over a new Road Reservation now in use
marked Lot 6 in Plan No. 1969 dated 23rd March 1988 made by P. Sinnathamby
Licensed Surveyor and containing in extent One Rood Seventeen Decimal Six Nought
Perches (A0-R1-P17.60) as per the said Plan No. 1969.

 

THE THIRD SCHEDULE ABOVE REFERRED TO:-

 

BUILDING

 

Orion Main Bldg

 

Office 3 & 4

 

 

 

FLOORS

 

5

 

1

 

 

 

AREA (sqft)

 

105,910

 

21,252

 

127,162

 

COMMENCEMENT DATE

 

15-Oct-12

 

15-Oct-12

 

 

 

TERMINATION DATE

 

14-Oct-17

 

14-Oct-17

 

 

 

 

21

--------------------------------------------------------------------------------


 

 

 

Rent Payment
(LKR)

 

Rent Payment
(LKR)

 

Total Monthly
Rent amount
(excluding taxes)
(LKR)

 

Apr-12

 

 

 

 

 

 

 

May-12

 

 

 

 

 

 

 

Jun-12

 

 

 

 

 

 

 

Jul-12

 

 

 

 

 

 

 

Aug-12

 

 

 

 

 

 

 

Sep-12

 

 

 

 

 

 

 

Oct-12

 

7,840,756

 

1,573,334

 

9,414,090

 

Nov-12

 

14,297,850

 

2,869,020

 

17,166,870

 

Dec-12

 

14,297,850

 

2,869,020

 

17,166,870

 

Jan-13

 

14,297,850

 

2,869,020

 

17,166,870

 

Feb-13

 

14,297,850

 

2,869,020

 

17,166,870

 

Mar-13

 

14,297,850

 

2,869,020

 

17,166,870

 

Apr-13

 

14,297,850

 

2,869,020

 

17,166,870

 

May-13

 

14,297,850

 

2,869,020

 

17,166,870

 

Jun-13

 

14,297,850

 

2,869,020

 

17,166,870

 

Jul-13

 

14,297,850

 

2,869,020

 

17,166,870

 

Aug-13

 

14,297,850

 

2,869,020

 

17,166,870

 

Sep-13

 

14,297,850

 

2,869,020

 

17,166,870

 

Oct-13

 

14,297,850

 

2,869,020

 

17,166,870

 

Nov-13

 

14,297,850

 

2,869,020

 

17,166,870

 

Dec-13

 

14,297,850

 

2,869,020

 

17,166,870

 

Jan-14

 

14,297,850

 

2,869,020

 

17,166,870

 

Feb-14

 

14,297,850

 

2,869,020

 

17,166,870

 

Mar-14

 

14,297,850

 

2,869,020

 

17,166,870

 

Apr-14

 

14,297,850

 

2,869,020

 

17,166,870

 

May-14

 

14,297,850

 

2,869,020

 

17,166,870

 

Jun-14

 

14,297,850

 

2,869,020

 

17,166,870

 

Jul-14

 

14,297,850

 

2,869,020

 

17,166,870

 

Aug-14

 

14,297,850

 

2,869,020

 

17,166,870

 

Sep-14

 

14,297,850

 

2,869,020

 

17,166,870

 

Oct-14

 

15,317,148

 

3,073,553

 

18,390,702

 

Nov-14

 

16,156,571

 

3,241,993

 

19,398,563

 

Dec-14

 

16,156,571

 

3,241,993

 

19,398,563

 

Jan-15

 

16,156,571

 

3,241,993

 

19,398,563

 

Feb-15

 

16,156,571

 

3,241,993

 

19,398,563

 

Mar-15

 

16,156,571

 

3,241,993

 

19,398,563

 

Apr-15

 

16,156,571

 

3,241,993

 

19,398,563

 

May-15

 

16,156,571

 

3,241,993

 

19,398,563

 

Jun-15

 

16,156,571

 

3,241,993

 

19,398,563

 

Jul-15

 

16,156,571

 

3,241,993

 

19,398,563

 

Aug-15

 

16,156,571

 

3,241,993

 

19,398,563

 

Sep-15

 

16,156,571

 

3,241,993

 

19,398,563

 

Oct-15

 

16,156,571

 

3,241,993

 

19,398,563

 

Nov-15

 

16,156,571

 

3,241,993

 

19,398,563

 

Dec-15

 

16,156,571

 

3,241,993

 

19,398,563

 

Jan-16

 

16,156,571

 

3,241,993

 

19,398,563

 

Feb-16

 

16,156,571

 

3,241,993

 

19,398,563

 

Mar-16

 

16,156,571

 

3,241,993

 

19,398,563

 

Apr-16

 

16,156,571

 

3,241,993

 

19,398,563

 

May-16

 

16,156,571

 

3,241,993

 

19,398,563

 

Jun-16

 

16,156,571

 

3,241,993

 

19,398,563

 

Jul-16

 

16,156,571

 

3,241,993

 

19,398,563

 

Aug-16

 

16,156,571

 

3,241,993

 

19,398,563

 

Sep-16

 

16,156,571

 

3,241,993

 

19,398,563

 

Oct-16

 

17,308,378

 

3,473,115

 

20,781,493

 

Nov-16

 

18,256,925

 

3,663,452

 

21,920,376

 

Dec-16

 

18,256,925

 

3,663,452

 

21,920,376

 

Jan-17

 

18,256,925

 

3,663,452

 

21,920,376

 

Feb-17

 

18,256,925

 

3,663,452

 

21,920,376

 

Mar-17

 

18,256,925

 

3,663,452

 

21,920,376

 

Apr-17

 

18,256,925

 

3,663,452

 

21,920,376

 

May-17

 

18,256,925

 

3,663,452

 

21,920,376

 

Jun-17

 

18,256,925

 

3,663,452

 

21,920,376

 

Jul-17

 

18,256,925

 

3,663,452

 

21,920,376

 

Aug-17

 

18,256,925

 

3,663,452

 

21,920,376

 

Sep-17

 

18,256,925

 

3,663,452

 

21,920,376

 

Oct-17

 

8,245,063

 

1,654,462

 

9,899,525

 

 

 

 

 

 

 

 

 

 

 

949,989,188

 

190,625,722

 

1,140,614,910

 

 

22

--------------------------------------------------------------------------------


 

THE FOURTH SCHEDULE ABOVE REFERRED TO:-

 

Schedule of Lease Rental payments to be set off against part of Deposit (Clause
3 (3))

 

Refundable Deposit Details

 

 

 

Area
SQFT

 

Rate per SQFT
(Rs)

 

Deposit
Amount

 

 

 

 

 

 

 

 

 

Ground to 3rd floor

 

78,185

 

 

 

 

 

4th and 5th floor

 

27,725

 

 

 

 

 

Office 3 and 4

 

21,252

 

 

 

 

 

 

 

127,162

 

135.00

 

154,501,830

 

 

 

 

 

 

 

 

 

Deposit amount to be recovered in the last 12 months of the lease period (1/3 rd
of the deposit)

 

 

 

 

 

51,500,610

 

 

 

 

 

 

 

 

 

Monthly recovery (from November 2016 to October 2017)

 

 

 

 

 

4,291,718

 

 

23

--------------------------------------------------------------------------------


 

The Common Seal of the said ORION

 

ORION DEV (PVT) LIMITED

DEVELOPMENT (PRIVATE) LIMITED

 

 

 

 

/s/Elias Jayaseelan Gnanam

is hereto affixed in the presence of

 

Director

 

 

 

 

 

/s/Michael Santhappan Jeevan Gnanam

 

 

Director

 

 

 

1.  /s/Elias Jayaseelan Gnanam

 

 

 

 

 

2.  /s/Michael Santhappan Jeevan Gnanam

 

 

 

 

 

Who do hereby attest the sealing thereof

 

 

 

 

 

W I T N E S S E S : -

 

 

 

 

 

1.  /s/ Sanjeeva Abeywardena

 

 

 

 

 

2.  /s/ Milinda Wickremeratne

 

 

 

 

 

The Common Seal of the said

 

VIRTUSA (PVT) LIMITED

VIRTUSA (PRIVATE) LIMITED

 

 

 

 

/s/Shireen Elizabeth Canekeratne

Is hereto affixed in the presence of

 

Director

 

 

 

 

 

/s/ Roger Keith Modder

 

 

Director

 

 

 

1.  /s/Shireen Elizabeth Canekeratne

 

 

 

 

 

2.  /s/ Roger Keith Modder

 

 

 

 

 

Who do hereby attest the sealing thereof

 

 

 

 

 

W I T N E S S E S : -

 

 

 

 

 

1.  /s/ Sanjeeva Abeywardena

 

 

 

 

 

2.  /s/ Milinda Wickremeratne

 

 

 

24

--------------------------------------------------------------------------------


 

NOTARY PUBLIC

I/-

 

25

--------------------------------------------------------------------------------